DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in Figure 4 reference character “122c” has been used to designate both the bottom surface of the second negative connection terminal 122 and the bottom surface of the second positive connection terminal 121. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  
In claim 8, line 3, “connecting” should be replaced with --connection--.
--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miklatzky et al. (US 7,154,077).

Regarding claim 1, Miklatzky et al. discloses a sensor device (element 40, Fig. 3), comprising: a first pair of connection terminals (see annotated Fig. 3 below) extended from a first sensor (element 42, Fig. 3); and a second pair of connection terminals (see annotated Fig. 3 below) extended from a second sensor (element 44, Fig. 3), wherein a first negative connection terminal (element 43, Fig. 3) that is a negative connection terminal of the first pair of connection terminals and a second 
Regarding claim 2, Miklatzky et al. discloses a sensor device, wherein the second sensor is arranged to be opposite to the first sensor in a plane including the first pair of connection terminals, and wherein the first negative connection terminal and the second negative connection terminal are arranged to be adjacent each other (see Fig. 3). 
    PNG
    media_image1.png
    734
    812
    media_image1.png
    Greyscale


Regarding claim 6, Miklatzky et al. discloses a sensor device, wherein the second sensor is stacked on the first sensor (see Fig. 3), and wherein the first negative connection terminal and the second negative connection terminal are integrated (i.e., formed as a unit with another part) by plane contacting each other (i.e., the negative terminals contact each other in a plane which includes them) (see Fig. 3).

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nearhoof (US 3,858,433).

Regarding claim 1, Nearhoof discloses a sensor device (see Fig. 2), comprising: a first pair of connection terminals (i.e., positive and negative terminals of the first thermocouple 21, Fig. 2) extended from a first sensor (i.e., first thermocouple 21, Fig. 2); and a second pair of connection terminals (i.e., positive and negative terminals of the second thermocouple 22, Fig. 2) extended from a second sensor (i.e., second thermocouple 22, Fig. 2), wherein a first negative connection terminal (i.e., negative terminals of the first thermocouple 21, Fig. 2) that is a negative connection terminal of the first pair of connection terminals and a second negative connection terminal (i.e., negative terminals of the second thermocouple 22, Fig. 2) that is a negative connection 
Regarding claim 2, Nearhoof discloses a sensor device, wherein the second sensor is arranged to be opposite to the first sensor in a plane including the first pair of connection terminals, and wherein the first negative connection terminal and the second negative connection terminal are arranged to be adjacent each other (see Fig. 2).

    PNG
    media_image2.png
    776
    702
    media_image2.png
    Greyscale

.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wicklund (US 4,015,117).

Regarding claim 1, Wicklund discloses a sensor device (see Fig. 2), comprising: a first pair of connection terminals (i.e., positive and negative terminals of the first light sensor 13, Fig. 2) extended from a first sensor (i.e., first light sensor 13, Fig. 2); and a second pair of connection terminals (i.e., positive and negative terminals of the second light sensor 15, Fig. 2) extended from a second sensor (i.e., second light sensor 15, Fig. 2), wherein a first negative connection terminal (i.e., negative terminal of the first light sensor 13, Fig. 2) that is a negative connection terminal of the first pair of connection terminals and a second negative connection terminal (i.e., negative terminal of the second light sensor 15, Fig. 2) that is a negative connection terminal of the second pair of connection terminals are electrically connected to each other (see Fig. 2).
Regarding claim 4, Wicklund discloses a sensor device, wherein a first positive connection terminal (i.e., positive terminal of the first light sensor 13, Fig. 2) that is a positive connection terminal of the first pair of connection terminals and the second negative connection terminal are arranged to be adjacent each other (see Fig. 2).
Regarding claim 5, Wicklund discloses a sensor device, further comprising: a jumper member (see annotated Fig. 2 below) connecting the first negative connection .


    PNG
    media_image3.png
    308
    694
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kimoto et al. (JP 2017-227560 A, IDS filed 4/1/2020) in view of Nearhoof (US 3,858,433).

i.e., one of plural magnetic sensors 30 each of which has the plate-shaped detection section 300 having a magnetism detection element for detecting a magnetic field); and a second pair of connection terminals extended from a second sensor (i.e., another of plural magnetic sensors 30 each of which has the plate-shaped detection section 300 having a magnetism detection element for detecting a magnetic field) (see Fig. 3b), wherein the second sensor is stacked on the first sensor (see Fig. 3b); the cable with sensor further comprising a sensor electric wire (element 41, Fig. 5b); and a pair of large diameter electric wires (elements 7, Fig. 5b) each having a diameter larger than a diameter of the sensor electric wire.
Although Kimoto et al. does not appear to disclose the sensor electric wire being connected to the first and second negative connection terminals, Nearhoof shows that this feature is well known in the art. Nearhoof discloses a sensor device (see Fig. 2), wherein a first negative connection terminal (i.e., negative terminals of the first thermocouple 21, Fig. 2) that is a negative connection terminal of the first pair of connection terminals and a second negative connection terminal (i.e., negative terminals of the second thermocouple 22, Fig. 2) that is a negative connection terminal of the second pair of connection terminals are electrically connected to each other; one electric wire (see Fig. 2 annotated above) connected to the first negative connection terminal and the second negative connecting terminal (see Fig. 2), wherein the first negative connection terminal and the second negative connection terminal are (i.e., formed as a unit with another part) by plane contacting each other (i.e., the negative terminals contact each other in a plane which includes them). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, a reduction of the number of wirings, which realizes a compact and reliable device and a reduction in its fabrication cost.
Regarding claim 7, Kimoto et al. discloses, further comprising: an insulating member (element 31, Fig. 3b) provided between a first positive connection terminal (i.e., positive terminal of one of plural magnetic sensors) that is a positive connection terminal of the first pair of connection terminals and a second positive connection terminal (i.e., positive terminal of another of plural magnetic sensors) that is a positive connection terminal of the second pair of connection terminals, which is not to electrically connect the first positive connection terminal and the second positive connection terminal (see Fig. 3b). 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        


/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
6/8/2021